Citation Nr: 0427743	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  92-22 368	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury of the bladder.  

2.  Entitlement to an increased disability rating for 
residuals of fracture of the distal third of the right tibia 
and fibula, currently evaluated as 20 percent disabling.  

3.  Entitlement to service connection for dysthymia.  

4.  Entitlement to service connection for a thoracic spine 
disability.  


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
residuals of an injury of the bladder is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits.  The 
issues of entitlement to service connection for residuals of 
an injury of the bladder, dysthymia and a thoracic spine 
disability and the issue of entitlement to an increased 
rating for residuals of fracture of the distal third of the 
right tibia and fibula (hereinafter, right lower leg 
disability) are all REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



Procedural history/clarification of issues on appeal 

New and material claim

The veteran's original claim for a genitourinary disorder 
secondary to catheterization in service was denied in an 
unappealed RO decision in November 1982.  In a May 1988 
unappealed decision, the RO declined to reopen the claim.  
The veteran submitted a claim for residuals of an injury of 
the bladder in September 1989.  In May 1991, the RO again 
confirmed and continued the prior denial.  The veteran 
perfected an appeal of this decision to the Board.  

In a November 1995 decision, the Board concluded that the 
veteran had not submitted new and material evidence 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the residuals of an injury to the 
bladder.  The veteran subsequently filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).

In July 1997, the Court issued an order vacating and 
remanding the veteran's case to the Board.  In a single-judge 
memorandum decision, the Court determined that the veteran 
had failed to submit new and material evidence sufficient to 
reopen his claim of entitlement to service connection for the 
residuals of a bladder injury.  The Court further determined, 
however, that VA had failed to fulfill its obligation under 
38 U.S.C.A. § 5103 (West 1991) to notify the veteran of 
evidence necessary to complete his application to reopen his 
claim.  See Graves v. Brown, 8 Vet. App. 522 (1996); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Specifically, the 
Court found that VA had failed to advise the veteran of the 
need to submit private treatment records from Dr. M., a 
private physician who apparently treated the veteran around 
1978 or 1979 and who reportedly indicated that his bladder 
problems were related to service.  Thus, the Court remanded 
the veteran's case to the Board in order to provide VA with 
the opportunity to advise the veteran of such.  


In March 1998, the Board remanded this case to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  The requested development 
was completed and the RO issued a Supplemental Statement of 
the Case (SSOC) in February 2000, in which it continued to 
find that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of an injury to the bladder.  

In a February 2003 supplemental statement of the case (SSOC), 
the RO apparently reopened the claim for service connection 
for residuals of an injury to the bladder (characterized 
therein as a chronic genitourinary condition) and considered 
the claim on the merits.  However, notwithstanding the fact 
that the RO evidently adjudicated this claim on a de novo 
basis, in light of the May 1988 unappealed RO decision the 
Board must make its own initial determination as to whether 
new and material evidence has been presented to reopen the 
veteran's claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Therefore, the issue is properly framed as 
listed on the title page above.  This issue will be addressed 
in the body of the Board's decision.

Increased rating claim

In March 1997, the veteran filed a claim of entitlement to an 
increased disability rating for his service-connected right 
lower leg disability.  That claim was denied by rating action 
in March 1999.  The veteran perfected an appeal with respect 
to that decision in June 2000.  

Service connection claims

In June 2000, the veteran filed claims for service connection 
for dysthymia and a thoracic spine disability.  Those claims 
were denied by rating action in June 2002.  The veteran 
perfected an appeal with respect to that decision in April 
2004.  

For the sake of simplicity, all of the issues for which 
appeals have been perfected have been merged into one appeal 
before the Board under a single docket number. 



FINDINGS OF FACT

1.  An unappealed rating decision in May 1988 determined that 
evidence sufficient to reopen the veteran's previously-denied 
claim of entitlement to service connection for residuals of 
an injury of the bladder had not been submitted.  

2.  Evidence received since the May 1988 rating decision 
bears directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1988 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has been received, and the 
claim for service connection for residuals of an injury of 
the bladder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received which 
is sufficient to reopen a claim for service connection for 
residuals of an injury of the bladder.  

The veteran seeks entitlement to service connection for 
residuals of an injury of the bladder.  

As noted in the Introduction, the veteran's original claim of 
entitlement to service connection for a bladder disorder was 
denied by the RO in an unappealed May 1988 rating decision.  
After the veteran requested that his claim be reopened, the 
RO denied the claim based on lack of new and material 
evidence.  The Board's now-vacated November 1995 decision 
also declined to reopen the claim.  

More recently, however, the RO reopened and denied the claim 
on its merits.  However, the question of whether new and 
material evidence has been received is one that must be 
addressed by the Board, notwithstanding a decision favorable 
to the claimant that may have been rendered by the RO.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant].  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  The proper issue which 
is currently appeal is, therefore, whether new and material 
evidence has been received which is sufficient to reopen the 
previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
Court held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

Crucially, in February 2004 the RO sent the veteran a VCAA 
letter.  In that letter, the veteran was requested to provide 
specific information concerning his claim.  The veteran was 
specifically instructed to "Send us any medical reports you 
have."  The RO further advised the veteran as to what 
evidence it would obtain and what evidence it was the 
veteran's responsibility to provide.  Based on this letter, 
the Board finds that the veteran was duly notified under 
38 U.S.C. § 5103 and Quartuccio. 

Duty to assist

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claim in September 1989, many years prior to 
that date, the earlier version of the law remains applicable 
in this case.

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction, an unappealed rating decision 
in November 1982 denied service connection for a 
genitourinary disorder secondary to catheterization in 
service.  In a May 1988 decision, the RO determined that 
evidence sufficient to reopen the claim for service 
connection for residuals of an injury of the bladder had not 
been submitted.  The veteran did not appeal that decision.  
38 U.S.C.A. § 7105.  The veteran now seeks to reopen that 
claim.

The evidence of record at the time of the May 1988 rating 
decision included service medical records, VA and private 
treatment records and a report of VA examination.  The denial 
of the claim was based on the fact that there was no evidence 
establishing a relationship between the claimed genitourinary 
condition and the veteran's military service.  

The Board has reviewed the evidence that has been received 
since the May 1988 rating decision.  Among the evidence is a 
June 2000 statement from Dr. C.B. wherein he opined that the 
veteran's multiple claimed urologic disabilities were likely 
related to his inservice urethra injuries.  In addition, a 
March 2001 VA examiner stated that if the veteran did indeed 
have a stricture, which would have to be determined by 
cystoscopy, then the in-service catherization could have 
caused this stricture.  

The Board finds that this evidence constitutes "new and 
material" evidence that allows the reopening of the veteran's 
claim.  Specifically, the Board finds that this evidence, 
which was not before the RO in 1988, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001).  In particular, the newly received evidence includes 
a competent medical opinion which is suggestive of a 
relationship between the claimed genitourinary condition and 
the veteran's active service.  Thus, new and material 
evidence has been submitted and the claim of service 
connection for residuals of an injury of the bladder is 
reopened.

As discussed else where in this decision, VA statutory duty 
to assist the veteran in the development of his claim 
attaches at this point.  For reasons expressed immediately 
below, the Board has determined that additional evidentiary 
development is required.


ORDER

New and material evidence having been received, the claim of 
entitlement for service connection for residuals of an injury 
of the bladder is reopened.  The appeal is allowed to this 
extent only.


REMAND

Reasons for remand

1.  Entitlement to service connection for residuals of an 
injury of the bladder. 

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.

Nexus opinion

Service medical records show that the veteran was struck by 
an automobile on November 13, 1971 sustaining fracture of the 
right tibia and fibula without artery or nerve involvement.  
He was hospitalized where a closed reduction was performed 
without complication.  The hospital record reflects that an 
arterial catheter was discontinued on November 19, 1971.  

The veteran contends that his current bladder problems were 
caused by the in-service catheterization.  

As noted above, Dr. C.B. opined that the veteran's multiple 
claimed urologic disabilities were likely related to his in-
service urethra injuries.  However, a September 2002 VA 
examiner opined that it was "very unlikely that a urinary 
catheterization 30 years ago would be the etiology of [the 
veteran's] current symptomatology . . . ."   Given the 
contradictory medical opinions, the Board feels that further 
development is warranted.  

2.  Entitlement to an increased disability rating for right 
lower leg disability.  

The veteran's right lower leg disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5262.  
Under this code, a 20 percent rating is assigned where 
malunion of the tibia and fibula of either lower extremity 
results in moderate knee or ankle disability.  A 30 percent 
disability rating is assigned where there is marked knee or 
ankle disability.  A 40 percent disability rating is provided 
for nonunion of the tibia and fibula with loose motion and 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2003).

The Board notes that the disability may also be evaluated 
based on limitation of motion of the knee.  Under Diagnostic 
Code 5260, a 30 percent rating is warranted when knee flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.   Under Diagnostic Code 5261, knee extension limited to 
20 degrees warrants a 30 percent evaluation; knee extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
knee extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Upon review of the report of the most recent VA examination 
dated in September 2002, the Board notes that range of motion 
measurements were not provided for the right knee.  Thus, the 
Board finds that the examination is inadequate for rating 
purposes.  See 38 C.F.R. § 4.2.

3.  Entitlement to service connection for dysthymia.  

4.  Entitlement to service connection for a thoracic spine 
disability.  

The VCAA

A review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of these claims (by rating decision in June 2002).  A VCAA 
compliant letter in regards to these claims was sent in May 
2004.  The Board notes that the claims were not readjudicated 
by the RO following VCAA notice compliance action.  To avoid 
any potential prejudice, the RO should readjudicate the 
claims and a SSOC should be provided to the veteran.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should forward the veteran's 
claims file to a VA specialist in 
genitourinary disorders in order to 
determine the etiology of the veteran's 
claimed bladder problems.  After 
reviewing the claims file, the reviewing 
medical specialist should provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
genitourinary condition is related to the 
in-service catheterization, an in-service 
injury or any other incident of service.  
If the specialist determines that a VA 
examination is necessary to provide the 
requested opinion, one should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.  

2.  VBA should schedule the veteran for a 
VA orthopedic examination to determine 
the current nature and severity of his 
service-connected right lower leg 
disability.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should set forth all 
objective findings regarding the 
veteran's service-connected right lower 
leg disability, including range of motion 
measurements.  The examiner should 
comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and pain motion or pain 
with use of the right leg.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Thereafter, VBA should adjudicate the 
issue of service connection for residuals 
of an injury of the bladder and 
readjudicate the issues of increased 
rating for right lower leg disability and 
service connection for dysthymia and a 
thoracic spine disability, taking into 
consideration any additional evidence 
which it has obtained or which has been 
provided by or on behalf of the veteran.  

If any benefit sought remains denied, the veteran and his 
attorney should be provided a supplemental statement of the 
case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



